EAKIN, J.,
Concurring.
¶ 1 I join the thoughtful and accurate decision of my colleagues, but use a slightly different analysis, and thus write separately.
¶ 2 The relevant inference to be drawn from the knowledge of undisclosed details is that only the perpetrator knew those details. It is true, as the Commonwealth suggests, that if those details were in general circulation, the inference is gone, for appellant may have learned them outside perpetration of the crime; thus they should be able to rebut that notion.
¶ 3 However, the real issue is whether the details made it to appellant from any source, whether “general circulation” or otherwise. Negating the “general circulation” theory here does not resurrect the inference, for it is uncontradicted DeSantis knew and passed details to appellant. Whether he was in law enforcement or part of the general community, this precludes the inference the Commonwealth seeks. As appellant got the details from a source other than perpetration of the crime, it is irrelevant whether DeSantis was in law enforcement, read it in the paper, or made the whole thing up himself. Identifying DeSantis’ occupation did not change the uncontradicted fact that he gave appellant these details. Because he did, knowledge of the details cannot support an inference appellant was the perpe*343trator; as such, it does not comprise relevant evidence bearing upon appellant’s guilt. Therefore, I agree admission of De-Santis’ occupation was error.